Citation Nr: 0819528	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  05-09 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the severance of disability compensation under 
38 U.S.C.A. § 1151 for diabetes mellitus was proper.

2.  Whether the severance of disability compensation under 
38 U.S.C.A. § 1151 for chronic obstructive pulmonary disease 
was proper.

3.  Whether the severance of disability compensation under 
38 U.S.C.A. § 1151 for congestive heart failure was proper.  

4.  Whether the severance of disability compensation under 
38 U.S.C.A. § 1151 for a total disability rating based on 
individual unemployability was proper.


REPRESENTATION

Appellant represented by:	Zach Stolz, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1972 
to April 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

The Board denied the claim on appeal by a July 2006 decision.  
The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  Based on a July 2007 
Joint Motion for Court Remand (Joint Motion), the Court 
remanded the Board's decision for development in compliance 
with the Joint Motion.  

A letter was sent to the veteran and her representative on 
July 30, 2007 in which she was given 90 days from the date of 
the letter to submit additional argument or evidence in 
support of her appeal prior to the Board's readjudication.  A 
letter was received from the veteran's attorney in September 
2007, stating that, among other things, the veteran desired a 
Board hearing.  In October 2007, the Board remanded this 
appeal for readjudication and a hearing.  The RO issued a 
supplemental statement of the case in January 2008.  A Board 
hearing was held in March 2008.   

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Board finds that this appeal must be remanded because the 
evidence of record is not sufficient upon which to make an 
appellate determination.  See also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (noting that when the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

Here, in a November 2000 rating decision, the RO granted 
compensation benefits for diabetes mellitus (DM), congestive 
heart failure (CHF), chronic obstructive pulmonary disease 
(COPD), and a total disability rating based on individual 
unemployability (TDIU) based on negligent VA medical 
treatment, specifically, the administration of steroids to 
the veteran.  See 38 U.S.C.A. § 1151 (West 2002).  The 
veteran had asserted that her DM, CHF, and COPD were caused 
by VA providing her medication to which she was allergic 
after 2 surgeries.  In an October 2004 rating decision, the 
RO severed service connection, finding that the November 2000 
grant of disability compensation under 38 U.S.C.A. § 1151 for 
DM, CHF, and COPD was clearly and unmistakably erroneous 
(CUE).  The RO based this decision on a September 2004 VA 
medical opinion that found there was no currently diagnosed 
DM, that COPD was due to smoking, and that DM, CHF, and COPD 
were not due to VA medical treatment.  Because there were no 
other service-connected disabilities, TDIU was also severed.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.  When there is no willful misconduct by a 
veteran, disability resulting from VA hospital care furnished 
the veteran will be compensated in the same manner as if 
service-connected, if the disability was caused by (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care or (B) an event which is not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361 (2007).  In order to establish entitlement to 
compensation benefits pursuant to 38 U.S.C.A. § 1151, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in some circumstances, lay evidence of the 
incurrence or aggravation of an injury or disease as the 
result of VA hospitalization or treatment; and (3) medical 
evidence of a nexus between the asserted injury or disease 
and the current disability.  See Jones v. West, 12 Vet. App. 
460, 464 (1999).

Once service connection has been granted, severance is 
permitted only where VA demonstrates that the original grant 
of service connection was CUE.  38 C.F.R. § 3.105(d) (2007); 
see Daniels v. Gober, 10 Vet. App. 474, 478-79 (1997).  
Severance may be based upon a change in diagnosis if the 
examining physician or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  The certification must include a summary 
of the facts, findings, and reasons supporting the 
conclusion.  38 C.F.R. § 3.105(d).

CUE is a very specific and rare kind of error, one regarding 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
mere misinterpretation of facts or failure to fulfill the 
duty to assist does not constitute CUE.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); see also Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (holding that a valid CUE claim requires 
that the veteran assert more than a disagreement as to how 
the facts were weighed or evaluated).

For purposes of determining whether severance of service 
connection is proper, the question of whether CUE is present 
in a prior determination is analyzed by assessing whether 1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions existing at that time were incorrectly 
applied, and 2) the error is undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome.  See Damrel, 6 Vet. App. at 245 (citing Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see 
also Daniels, 10 Vet. App. at 480 (holding that under 
38 C.F.R. § 3.105(d), the CUE determination is not limited to 
the consideration of the evidence at the time of the prior 
adjudication, but is to include evidence received post the 
grant of service connection).

Although a VA medical opinion was obtained, a new review of 
the claims file and opinion is required.  First, there is a 
private medical opinion of record that was not of record when 
the VA medical opinion was obtained.  Second, the VA examiner 
opined that VA medical treatment did not cause the veteran's 
disabilities but did not certify whether, in light of all 
accumulated evidence, the diagnosis on which service 
connection was predicated was clearly erroneous.  Third, the 
VA examiner did not address whether the veteran's 
disabilities were caused either by carelessness, negligence, 
lack of proper skill, error in judgment, or fault on the part 
of VA in furnishing treatment or an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151.  Accordingly, 
remand is required for a new medical opinion.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain a medical opinion 
or medical opinions that addresses the 
presence and etiology of the veteran's 
alleged disorders, to include DM, CHF, and 
COPD.  The RO must determine the 
appropriate examiner or examiners to 
provide these opinions.  The examiner must 
review the entire claims file, to 
specifically include the medical records 
prior to, during, and directly after the 
veteran's August 1997 and April 1998 VA 
surgeries and the September 2007 private 
medical opinion.  All pertinent 
symptomatology and findings must be 
reported in detail.  As to all information 
requested below, a complete rationale for 
all opinions must be provided, and the 
report prepared must be typed.  If an 
examination is deemed necessary, it must 
be provided.  If any of the information 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.

The examiner must be informed that the 
central medical issue in this appeal is 
whether the finding that the veteran's DM, 
CHF, and COPD were caused or aggravated 
either by carelessness, negligence, lack 
of proper skill, error in judgment, or 
fault on the part of VA in furnishing 
treatment, to include the administration 
of drugs to which the veteran is allergic.  
The examiner must provide an opinion 
regarding this question.  The examiner 
must also provide an opinion, in light of 
all accumulated evidence, of whether the 
diagnosis of DM on which service 
connection was predicated was clearly 
erroneous.  If the examiner determines 
that the diagnosis was clearly erroneous, 
then the examiner must certify this 
determination and provide a summary of the 
facts, findings, and reasons supporting 
the conclusion.  

The examiner must also answer whether, 
after a review of the claims file and in 
his or her medical opinion, the following 
medical findings made in November 2000 
were clearly erroneous:  1) that after the 
August 1997 and April 1998 surgeries, VA 
administered to the veteran drugs to which 
she is allergic; 2) that the veteran's DM, 
CHF, and/or COPD, were caused or 
aggravated by VA's administration of drugs 
to which the veteran is allergic; 3) that 
other VA medical treatment of record 
caused or aggravated the veteran's DM, 
CHF, and/or COPD; 4) that the veteran's 
DM, CHF, and/or COPD, was caused by an 
event that was not reasonably foreseeable 
while in VA's care; and 5) that there was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing medical treatment. 

2.  The RO must notify the veteran that it 
is her responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and her 
representative.  After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

